Citation Nr: 0306476	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include arthritis and low back strain.  

2.  Entitlement to service connection for residuals of a left 
eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In July 1998, the veteran and his wife testified at a 
personal hearing held at the RO in Muskogee, Oklahoma, before 
a hearing officer.  In June 2000, the veteran and his wife 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge.  During that hearing, the veteran 
confirmed that he did not wish to pursue the issue of 
entitlement to service connection for a left ankle disorder.  
As the Board has not yet rendered a final decision in regard 
to that issue, it is properly withdrawn and is not for 
adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (2002).  

In a September 2000 decision, the Board denied service 
connection for breathing problems, including chronic 
obstructive pulmonary disease (COPD), claimed as pharyngitis, 
and service connection for residuals of exposure to DDT 
powder, and remanded the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, to include arthritis and back 
strain, and for service connection for residuals of a left 
eye injury.  The denial of service connection for pharyngitis 
and for residuals of exposure to DDT powder constituted a 
decision of the Board as to those issues.  The remand portion 
of the Board's decision constituted a preliminary order.  All 
actions pursuant to the directives in the remand portion of 
the Board's September 2000 decision have been accomplished to 
the extent possible and the case has been returned to the 
Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a January 1991 decision, the RO found that new and 
material evidence had been submitted to reopen a prior final 
decision denying service connection for a back disability; 
the claim was adjudicated de novo; and service connection for 
a back disorder was denied.  

3.  The veteran was provided notice of the RO's January 1991 
decision and advised of his appellate rights; he did not 
perfect an appeal; and the January 1991 RO decision became 
final.  

4.  Evidence obtained since the January 1991 RO decision, 
while new, is not relevant and probative nor, when viewed by 
itself or in conjunction with the evidence previously of 
record, is it so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a back disorder.  

5.  The medical evidence does not show that the veteran 
sustained an injury to his left eye while on active duty 
service; that he currently has a chronic, acquired left eye 
disorder; or medical opinion that a congenital left eye 
disorder was permanently aggravated in service.  




CONCLUSIONS OF LAW

1.  The RO's January 1991 decision denying a claim of 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder has not been submitted subsequent to the RO's 
January 1991 decision; the requirements to reopen the claim 
have not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2002).  

3.  A chronic, acquired left eye disorder was not incurred in 
service nor was a congenital left eye disorder aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for a back 
disorder was initiated prior to that date, it will be decided 
under the older version of 38 C.F.R. § 3.156 detailed below.  

A review of the record reflects that a July 2001 letter to 
the veteran from the RO informed him of the requirements of 
VCAA.  Likewise, the June 2002 supplemental statement of the 
case also provided information regarding VACC.  In addition, 
it was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed, except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  See 38 U.S.C.A. § 5103A(f) (West Supp. 2002).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for a back 
disorder.  See Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. 
at 471; Smith (Irma), 10 Vet. App. at 332.  If it is 
determined that such evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and Material

In April 1990, VA received the veteran's application to 
reopen his claim for service connection for a back disorder.  
In a January 1991 rating decision, the RO determined that the 
evidence submitted in support of the claim was new and 
material; the claim was adjudicated de novo; and service 
connection for a back disorder denied.  The veteran was 
notified of the decision and apprised of his appellate 
rights.  He did not perfect an appeal, and the January 1991 
rating decision became final.  In November 1999, VA received 
the veteran's request to reopen his claim for service 
connection for a back disorder.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the January 1991 decision is the last final decision of 
record, the evidence that has been associated with the file 
since then is the evidence that must be considered in 
connection with the new and material evidence inquiry 
pertaining to the veteran's claim for entitlement to service 
connection for a back disorder.  

At the time of the RO's January 1991 decision, the evidence 
of record consisted of the veteran's service medical records, 
numerous post-service medical records for various periods 
between 1953 and 1991, to include VA hospitalization records, 
VA outpatient treatment records, report of VA examinations, 
private outpatient treatment records, to include physician's 
medical statement, and lay statements, as well as testimony 
presented by the veteran and his wife at a personal hearing.  

The above-mentioned medical evidence does not show the 
presence of any back disorder or presence of arthritis in the 
back while the veteran was on active duty.  While acute 
arthritis was diagnosed during VA hospitalization beginning 
in February 1953 (about eight months after his separation 
from active duty service), the onset of the arthritis was 
medically attributed to a genitourinary infection, which was 
of post-service origin.  During the veteran's personal 
hearing, testimony was presented that his back problems dated 
to the time of his military service.  An affidavit from a 
fellow serviceman attested to his knowledge of the veteran's 
military service and back problems.  

The evidence received since the RO's final January 1991 
rating decision consists of numerous VA outpatient treatment 
records for various periods between September 1980 and 
September 2002, multiple copies of private outpatient 
treatment reports dated in 1953, copies of service medical 
records, and testimony presented at a personal hearing held 
before the undersigned.  These records are new, in the sense 
that they have not been reviewed before; however, they are 
cumulative in that they show continued treatment for a 
condition previously noted, namely chronic low back pain.  
For instance, x-rays taken of the lumbosacral spine in August 
1983 revealed vertebral bodies, appendages, disc spaces, 
sacroiliac joints, sacrum and coccyx were normal.  The 
testimony presented by the veteran and his wife was 
essentially a reiteration of allegations made in prior 
testimony and numerous correspondence, which had already been 
considered.  Therefore, while this evidence is new, the 
evidence is not material because the recently submitted 
evidence does not present competent medical evidence, based 
on review of the entire record, to include the veteran's 
service medical records, and examination of the veteran, of a 
nexus between the veteran's currently diagnosed back disorder 
and his military service.  Rather, these more recently 
submitted records are redundant of records already of record, 
which have been reviewed and considered.  The 1953 private 
outpatient treatment records and service medical records are 
duplicates of evidence considered in earlier decisions.  In 
the absence of competent medical of a nexus between the 
veteran's currently diagnosed back disorder and his active 
military service, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for a 
back disorder, to include arthritis and low back strain, is 
not reopened.  See Anglin v. West, 203 F.3d 1343, 1347 
(2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  

Service Connection

In correspondence to VA and through testimony presented had 
his personal hearings, the veteran essentially contends that 
he currently has residuals of an injury to his left eye that 
occurred while he was on active military service.  He 
maintains that, in service, he was a mechanic and that he got 
either a piece of metal or a speck of dirt in his eye.  

Initially, the Board notes that the veteran's claim for 
entitlement to service connection for residuals of a left eye 
injury is subject to the provisions of the recently enacted 
VCAA.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

The Board finds that the October 1997, July 2001, and 
September 2002 correspondence sent to him, describing what VA 
would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and a 
December 1997 Statement of the Case, a February 1999 and June 
2002 Supplemental Statements of the Case, sent to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at hearings held 
at the RO, before both a hearing officer and more recently 
before the undersigned.  No further assistance is necessary 
to comply with the requirements of this new legislation, or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Review of the veteran's service medical records show that he 
was treated for an infection of his left eye upper lid with 
penicillin ointment.  No subsequent complaints, findings, or 
symptomatology associated with the eyelid infection is shown 
in his service medical records.  There is no indication of 
any injury to his left eye.  At separation from service, the 
medical examination report notes amblyopia ex anopsia, not 
correctable, in the left eye, existing prior to service.  

The veteran's private outpatient treatment records and VA 
hospitalization records for various periods in 1953 make no 
mention of any left eye injury residuals.  VA examination 
during hospitalization in early 1957 revealed that his pupils 
were reactive and funduscopic examination was negative.  
Nowhere in any of the veteran's numerous VA medical records 
for various periods between 1964 and 2002 is there any 
mention of any complaints or treatment for residual injury to 
the left eye.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any chronic, acquired left eye residuals of an 
injury, as none has been shown on any of his numerous medical 
records spanning almost fifty years.  As for the one-time 
treatment in service for an infection of his left eye upper 
lid with penicillin ointment, no subsequent residuals have 
been shown, either in service or in any of his post-service 
medical records.  

The Board also realizes that amblyopia ex anopsia is a 
developmental or congenital disease and that congenital or 
developmental abnormalities or defects are not diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Therefore, as a matter of law, 
there is no compensable rating disability.  See Beno V. 
Principi, 3 Vet. App. 439, 441 (1992).  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by a superimposed disease or 
injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Although 
the veteran's separation medical examination report notes 
ambylopia ex anopsia, not correctable, existing prior to 
service, there is no indication in any of his service medical 
records, nor is there medical opinion that the congenital 
condition was permanently aggravated by any disease or injury 
in service.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has residuals of a left eye injury.  As 
such, there is no basis for allowance of the claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for residuals of a left eye 
injury.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  




ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for a 
back disorder, to include arthritis and low back strain, is 
denied.  

Service connection for residuals of a left eye injury is 
denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

